Citation Nr: 1421486	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard from March 1969 to March 1975 and from January 1977 to January 1999.  He then served in the U.S. Army Reserves from January 1999 to June 2009.  He served a period of active duty for training (ACDUTRA) from November 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Appellant's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.

The Appellant asserts that he is entitled to service connection for a heart disorder he contends is due to physical exertion during a period of inactive duty training (INACDUTRA) in June 1988 that led to hospitalization for complaints of chest pain.  Service treatment records include treatment reports from June 1988 detailing the appellant's complaints of chest pain; notations of January 1989 bypass surgery and the appellant's report that the bypass surgery was for chest pain experienced on an overnight drill.  See June 1993 Report of Medical History.   

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or form a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106; 38 C.F.R. § 3.6(a), (c), (d) (2013). 

In August 2009, the Appellant was provided a VA examination, where he reported being told he experienced a "slight heart attack" while trying to put up tents during INACDUTRA service.  Further, he stated that about six months later, he underwent coronary artery bypass graft surgery.  The VA examiner diagnosed the Appellant with coronary artery disease, and he noted an unspecified heart condition in the Appellant's medical records that was variously listed as "heart attack" and "MI" (myocardial infarction).  However, the VA examiner did not provide an opinion as to whether the Appellant's claimed heart disorder was related to his military service, or whether he indeed suffered a heart attack during his period of INACDUTRA service.  

Thus, the examination is inadequate.  Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Specify the appellant's dates of service and duty status for June 1988.  

2.  Schedule the appellant for an appropriate VA examination to address the nature and etiology of any heart disability.  All necessary studies, tests, and evaluations should be performed.  Following a review of the claims file, the examiner should identify all current diagnoses of a heart disorder that may be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed disorder of the heart had its onset during service.  The examiner should specifically address whether the appellant suffered a myocardial infarction in June 1988 and address the relationship between that episode and the January 1989 bypass surgery.  

All opinions expressed by the examiner should be accompanied by a complete rationale.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Appellant and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



